 In : the Matter of CITIZEN-NEws COMPANY;A CORPORATIONand LosANGELES TYPOGRAPHICAL UNION LOCAL No. 174 "Cases Nos. C-606 and R-712AMENDMENT TO DIRECTION OF ELECTIONOctober 6, 1938On September 1, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order and Direction of Electionin the above-entitled proceeding.'The Direction of Election providedthat "an election by secret ballot shall be conducted within forty-five(45) days from the date of this Direction under the direction andsupervision of the Regional Director for the Twenty-first Region."At the request of the Regional Director we shall postpone the election.The Board hereby amends its Direction of Election by striking outthe words "within forty-five (45) days from the date of this Direc-tion" and substituting therefor the words "at such time as the Boardmay in the future direct."Mn. DONALD WAKEFIED SMITH took no part in the consideration ofthe above Amendment to Direction of Election.18 N. L. R.B. 997.9N.L.R.B,No.12.55